—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered June 7, 1996, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied *449without a hearing. The record indicates that a favorable plea was entered after a thorough allocution, and that defendant admitted that he committed the charged acts, negating defendant’s conclusory claims of innocence, coercion, and ineffective assistance of counsel (see, People v Fiumefreddo, 82 NY2d 536; People v Swinson, 240 AD2d 299, lv denied 90 NY2d 911). Defendant was afforded a reasonable opportunity to present his claims in statements made to the court and no further inquiry was necessary. Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.